Citation Nr: 0007993	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic fatigue, hair 
loss, multiple swollen joints, memory loss and inability to 
concentrate, headaches, and nausea and vomiting, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty for training from November 15, 
1978 to March 8, 1979, and served on active duty from January 
1991 until May 1991, including in the Southwest Asia theater 
of operations during the Persian Gulf War.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1995 of the Detroit, Michigan Regional 
Office (RO) which denied service connection for fatigue, hair 
loss, multiple swollen joints, memory loss and inability to 
concentrate, headaches, and nausea and vomiting, to include 
as due to an undiagnosed illness .

The Board notes in this regard that the veteran withdrew the 
issues of service connection for a skin disorder, vision 
impairment and a claim for vocational rehabilitation services 
in a statement submitted upon personal hearing on appeal in 
November 1999.

The issues of entitlement to service connection for chronic 
fatigue, hair loss, multiple swollen joints, memory loss and 
inability to concentrate, nausea and vomiting, to include as 
due to an undiagnosed illness, are addressed in a REMAND 
following the ORDER portion of this decision.


FINDINGS OF FACT

1.  The claim for service connection for headaches is not 
plausible or capable of substantiation.

2.  The claims for service connection for chronic fatigue, 
hair loss, multiple joint disability, memory loss and 
inability to concentrate, and nausea and vomiting, including 
due to an undiagnosed illness, are plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for headache is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The claims for entitlement to service connection for 
chronic fatigue, hair loss, multiple swollen joints, memory 
loss and inability to concentrate, and nausea and vomiting to 
include as due to an undiagnosed illness, are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he now has chronic fatigue, hair 
loss, multiple swollen joints, memory loss and inability to 
concentrate, headaches, and nausea and vomiting, which are 
attributable to military duty in the Gulf War Zone.  He avers 
that such conditions are of service onset, or are the result 
of an undiagnosed illness related to his Persian Gulf War 
experience for which service connection should now be granted 
by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
488.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id.  However, medical 
evidence is required to demonstrate a relationship between 
the present disability and the demonstrated continuity of 
symptomatology unless such a relationship is one as to which 
a lay person's observation is competent.  Id. at 497.  

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R.  
§ 3.317(a)(1) (1999).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States. 38 
C.F.R. § 3.317(a)(2-5) (1999).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (1999).

The threshold question in this instance is whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, he has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While a claim need not be conclusive, it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical demonstration of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  Third, there must be 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps.

I.  Service connection for headaches.

Clinical records from the veteran's period of active service 
reflect no treatment or complaint of headaches.  Upon 
examination in April 1991 for release from active duty, the 
veteran denied frequent or severe headaches.  He filed a 
claim in May 1991 for service connection for a condition not 
pertinent to this appeal, but no complaint of headache was 
recorded when he was examined by VA for compensation and 
pension purposes in July 1991.  The veteran filed a claim for 
conditions which included headaches in November 1994.  On VA 
compensation examination in February 1995, he related that he 
had throbbing frontal headaches accompanied by blurred vision 
which occurred three to four times weekly.  Following 
examination, a pertinent diagnosis of headaches, probably due 
to tension, was rendered.  The appellant was subsequently 
afforded an electroencephalogram (EEG) in March 1995 which 
was found to be normal. 

The veteran underwent a VA special neurological examination 
in June 1995 whereupon he stated that he had had recurrent 
headaches since serving in Saudi Arabia in May 1991.  He 
indicated that they lasted for two to three hours and were 
associated with nausea and blurred vision at times.  He 
stated that he had had loss of consciousness on at least 
three occasions, and related that he used aspirin and Tylenol 
for relief of pain.  Following examination, a pertinent 
diagnosis of history of migraine was rendered. 

The results of six private magnetic resonance imaging (MRI) 
reports dated during December 1993 were received in November 
1995 which were interpreted as showing an unremarkable 
examination of the brain and brain stem.  

The veteran was seen in neurological consultation by L. M. 
Eilender, M.D., who noted in a clinical report of November 
1998 to Ketan Tolia, M.D., that the veteran came in with 
symptoms which included recurring frontal and parietal 
headaches which he indicated had begun shortly after 
returning from the Persian Gulf War Zone.  It was noted that 
a complete neurological evaluation was accomplished.  
Following examination, Dr. Eilender stated that the veteran 
"probably suffered from vascular or so called migraine 
headaches."  It was recommended that he have a follow-up MRI 
scan of the brain and an EEG to further evaluate his 
headaches.

The veteran presented testimony upon personal hearing on 
appeal before a Member of the Board sitting at Detroit, 
Michigan to the effect that he had painful, throbbing and 
blinding headaches to the point that he could not work at 
times.  He indicated that although the disorder had been 
diagnosed as migraines, he questioned whether or not this was 
the etiology of the problem.

Analysis

Although the veteran now asserts that he developed headaches 
in service or shortly thereafter, the clinical record does 
not support this contention.  Service medical records show no 
complaints of, or treatment for, headaches.  The record also 
reveals that when he was initially evaluated by the VA in 
July 1991, he did not indicate that he had headaches.  A 
complaint of headaches is not recorded in the record until 
the appellant filed a claim for such in November 1994, and 
clinically diagnosed thereafter, more than three years after 
his release from active duty.  This is too remote from 
service to be reasonably related to service in the absence of 
demonstration of continuity of symptomatology, or 
demonstration of nexus to service by competent evidence.  
Consequently, even if the appellant did have headaches in 
service as contended, it is not demonstrated that such 
symptoms resulted in a chronic disorder.  See 38 C.F.R. 
§ 3.303.  

The veteran also claims that service connection is warranted 
for headaches which are symptomatic of an undiagnosed 
disorder attributable to his Gulf War service.  The Board 
notes, however, that he has been afforded the benefit of at 
least two post-service VA evaluations and a private 
neurological examination which have primarily determined that 
such symptoms are vascular or migraine in origin.  The Board 
points out that as service connection may be granted under 38 
C.F.R. § 3.317 only for verifiable disabilities due to 
undiagnosed illness exhibited by Persian Gulf veterans, it is 
found that this regulation provides no basis for a grant of 
service connection for headaches due to identified pathology.  
While the veteran and his representative now aver that it is 
questionable as to whether the appellant indeed suffers from 
migraine headaches, it is emphasized that migraines were 
diagnosed on two neurological evaluations.  No basis to 
question the credibility of the clinical findings has been 
set forth.  As laypersons who are untrained in the field of 
medicine, the veteran and his representative are not 
competent to provide a medical opinion in this regard.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has headaches which are of service onset or 
are the result of an undiagnosed illness, his claim for 
service connection for such is not plausible.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appellant's claim for entitlement to service 
connection for headaches is found to be not well-grounded, 
and the appeal must be denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

The Board recognizes that this claim is being disposed of on 
a basis other than that upon which the RO's denial was 
predicated.  The RO denied this claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
The Court has held, however, that "when an RO does not 
specifically address the question as to whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
military service, the Board views its discussion above as 
being sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the above claimed disorder.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).


2.  Service connection for chronic fatigue, hair loss, 
multiple swollen joints, memory loss and inability to 
concentrate, and nausea and vomiting, to include as due to an 
undiagnosed illness. 

The record contains competent diagnoses of chronic fatigue, 
indications of hair loss, swollen painful joints, neurologic 
symptoms characterized as memory loss and inability to 
concentrate and gastrointestinal symptomatology manifested by 
nausea and vomiting which have not been ascribed to any 
particular etiology.  The provisions of 38 C.F.R. §  3.317 
hold that service connection may be granted for a Persian 
Gulf veteran who exhibits signs and symptoms of undiagnosed 
illness which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more no later than 
December 31, 2001, and by history, physical examination and 
laboratory tests, such disability cannot be attributed to any 
known clinical diagnosis.  Therefore the nexus requirement 
for well-grounded claims in this regard have been met.  
Consequently, it is the opinion of the Board that the claims 
are well grounded. 


ORDER

The claim for service connection for headaches, to include as 
due to an undisclosed illness, is not well grounded; the 
appeal is thus denied.

The claims for service connection for chronic fatigue, hair 
loss, multiple swollen joints, memory loss and inability to 
concentrate, and a gastrointestinal disorder manifested by 
nausea and vomiting, to include as due to an undiagnosed 
illness, are well grounded.  The appeal is allowed to this 
extent.  


REMAND

Because the claims of entitlement to service connection for 
chronic fatigue, hair loss, multiple swollen joints, memory 
loss and inability to concentrate, and nausea and vomiting, 
to include as due to an undiagnosed illness, are well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The Board observes in this instance that upon VA general 
medical examination in February 1995, the veteran indicated 
that he was concerned about hair loss and stated that no 
member of his family, including his mother's father, had a 
problem with baldness.  It is shown, however, that the 
examiner did not provide any diagnosis with respect to the 
appellant's hair or scalp at that time, or indicate that it 
had been examined.  The appellant subsequently presented 
testimony upon personal hearing on appeal in November 1999 to 
the effect that he had had a full head of hair prior to going 
to the Gulf Zone, and that he currently had patches on his 
scalp where his hair had fallen out.  He also said that his 
hair was much thinner.  The record reflects that there is no 
subsequent clinical reference with respect to the appellant's 
claims regarding his loss of hair.  The Board thus finds that 
further development in this regard, to include, a 
dermatologic examination is warranted.  

As well, the record reflects that the RO wrote to the veteran 
in February 1995 and in August 1996 requesting that he 
provide medical evidence and/or doctors' statements pertinent 
to his claims from the time he left the Persian Gulf War 
Zone.  It is shown that while private outpatient clinical 
records dated between May and August 1991 and the report of a 
neurological evaluation conducted in November 1998 are of 
record, the claims folder indicates that there may be further 
clinical information extant.  Specifically, the veteran 
stated at his hearing that he had been going to a health 
maintenance organization (HMO) which had stopped treating him 
because his illnesses were determined by them to be derived 
from duty in the Persian Gulf.  He also stated on that 
occasion that his primary provider was a Dr. Ketan Tolia from 
whom he had been referred to Dr. Eilender who performed a 
neurological examination in November 1998.  The veteran 
testified at his hearing that he had had bodily injury on his 
job for which he was treated.  In a letter from the veteran's 
employer dated in December 1997, it was noted that he was 
separated from employment on August 31, 1995 and did not 
return to work on March 10, 1996, and that he was also absent 
without pay between April 30, 1996 and June 27, 1996 due to 
medical leave during those periods.  The veteran testified at 
a personal hearing in December 1997 that his disability claim 
had been handled through a health insurer and/or Aetna.  None 
of these records from the various providers listed above have 
been requested or secured.  

Additionally, specialist medical examinations and opinions 
would be useful to ascertain whether chronic fatigue, 
multiple swollen joints, hair loss, memory loss, inability to 
concentrate, or nausea and vomiting are at least as likely as 
not related to any identified pathology or the veteran's 
active duty or Persian Gulf War service.  In this regard, the 
Board notes that it is not indicated on any VA examination 
report in the record that the claims folder has been 
available for review.  The fulfillment of the VA's statutory 
duty to assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

In light of the above, and in order to give the veteran every 
consideration with respect to due process, this case is 
REMANDED for the following actions:


1.  The veteran should be requested to 
provide the complete names and addresses of 
any and all physicians and/or providers who 
have treated him for any and all disorders at 
issue since his release from active duty.  
This should include the HMO from which he 
received treatment, Dr. Ketan Tolia, any 
other private doctors he has seen, records of 
work-related injury, employment clinical 
personnel, long-term disability care doctors, 
as well as VA providers.  After authorization 
has been obtained, these records should be 
requested and associated with the claims 
folder.  

2.  The RO should schedule the appellant for 
examination(s) by board-certified VA 
specialist(s) in dermatology, orthopedics, 
neurology, gastrology, systemic and/or 
undiagnosed illness disorders to determine 
the nature and etiology of any disability 
with respect to his claims for service 
connection for chronic fatigue, hair loss, 
multiple swollen joints, memory loss and 
inability to concentrate, and nausea and 
vomiting, to include as due to an undiagnosed 
illness.  The examiner should state whether 
of not he or she is board-certified.  The 
examiner must be provided with the 
appellant's claims folder and a copy of this 
remand for review prior to conducting the 
examination(s).  The examination report 
should clearly reflect whether a review of 
the claims folder was performed.  All 
necessary tests and studies should be 
performed, and all clinical manifestations 
should be reported in detail.  Based on a 
review of all medical documentation and 
history on file, including the service 
medical records, the examiner should provide 
a well-reasoned opinion as to the likelihood 
that the veteran now has chronic fatigue, 
hair loss, multiple swollen joints, memory 
loss and inability to concentrate, and nausea 
and vomiting, as the result of identified 
pathology, or active service, to include his 
Gulf War Service.  The examination report 
should set forth in a clear, comprehensive, 
and legible manner all pertinent findings, 
and should include complete rationale for the 
opinion(s) expressed.  In particular, all 
terms used in assessing the appellant's 
disability should be free of ambiguity.  The 
examination report(s) should be returned in a 
legible narrative format. 


3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the requested development has 
been completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions requested, 
the report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). 

4.  The appellant should be given adequate 
notice of the examination, to include 
advising him of the consequences of his 
failure to report.  If he fails to appear for 
the examination, this fact should be noted in 
the claims folder and a copy of the 
examination notification or refusal to report 
notice, whichever is applicable, should be 
obtained by the RO and associated with the 
claims folder.  

5.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claims and determine whether or 
not they may be granted.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration.

No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issues on appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

